Citation Nr: 1127433	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  07-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to higher ratings for bilateral hearing loss, rated initially as noncompensably disabling from May 31, 2006, and as 20 percent disabling from September 2, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969 and from September 1971 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision by the Columbia, South Carolina RO.  By that decision, service connection for bilateral hearing loss was granted and a noncompensable rating was assigned, effective from May 31, 2006.  The case was remanded by the Board in March 2009, and the Huntington, West Virginia RO thereafter awarded a 20 percent rating for hearing loss, effective from September 2, 2009.


FINDINGS OF FACT

1.  Prior to September 2, 2009, the Veteran's hearing acuity equated to numeric designations under applicable rating criteria of level II for each ear.

2.  From September 2, 2009, the Veteran's hearing acuity equates to numeric designations under applicable rating criteria of level VI for the right ear and level V for the left ear.


CONCLUSION OF LAW

A compensable rating before September 2, 2009, or a rating greater than 20 percent from September 2, 2009, is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hearing acuity is worse than contemplated by the ratings assigned by the agency of original jurisdiction (AOJ).

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the evaluations to be assigned to the various disabilities.

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

Defective hearing is evaluated in accordance with the criteria set forth in 38 C.F.R. 4.85 et seq.  Such evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing impairments range from zero to 100 percent based on organic impairment of hearing acuity.  Auditory acuity is gauged by examining the results of controlled speech discrimination tests, together with the results of puretone audiometric tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (hertz).  To evaluate the degree of disability, the rating schedule establishes 11 auditory acuity levels ranging from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85 et seq.  When the puretone threshold at each of the four specified frequencies is 55 decibels or more, the rating will be arrived at by using either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Additionally, when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating will be arrived at by using either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher one.  Id.  

In the present case, the record shows that the Veteran was originally awarded service connection for bilateral defective hearing by way of a decision entered in October 2006.  A zero percent (noncompensable) rating was established at that time.

When the Veteran was examined by VA in October 2006, audiometric testing revealed puretone thresholds of 50, 55, 60, and 60 decibels in his right ear, and 50, 55, 60, and 60 decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  (The average of these thresholds is 56.25 for each ear.)  Additionally, he had speech discrimination scores of 84 percent, bilaterally.  Under 38 C.F.R. § 4.85, Table VI, these results correspond to level II acuity for each ear.  These auditory acuity levels in turn warrant no more than a zero percent (noncompensable) rating under 38 C.F.R. § 4.85, Table VII.  (The Veteran had previously been examined by a private examiner in September 2004, but testing was not done at the 3,000 hertz level, so the rating criteria could not be applied.)

The Veteran was examined again by VA on September 2, 2009.  Audiometric testing at that time revealed puretone thresholds of 60, 70, 70, and 75 decibels in his right ear, and 60, 65, 65, and 65 decibels in his left ear at 1,000, 2,000, 3,000, and 4,000 hertz, respectively.  (The average of these thresholds is 68.75 for the right ear and 63.75 for the left ear.)  Additionally, he had speech discrimination scores of 72 percent in each ear.  The examiner concluded that, based on these results, there were no significant effects on occupational ability.  Under 38 C.F.R. § 4.85, Tables VI and VIa, these results correspond to hearing acuity levels no worse than VI in the right ear and V in the left ear.  Application of the rating criteria results in a 20 percent disability rating.  

Although the Veteran had puretone thresholds of 55 decibels or more in each ear at each of the four specified frequencies, which means that § 4.86 applies, the average thresholds of 68.75 and 63.75 each correspond to a hearing acuity level of only V under Table VIa.)  These auditory acuity levels do not warrant more than 20 percent under 38 C.F.R. § 4.85, Table VII.

In light of the foregoing, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable rating prior to September 2, 2009, or higher than 20 percent thereafter.  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request a veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the Veteran's claim of service connection for, among other things, hearing loss in May 2006.  In June 2006, the RO sent to him a letter notifying him of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim of service connection, such as statements from military medical personnel, evidence of medical treatment since service, employment physical examination reports, and statements by persons who knew of the Veteran's disability.  It further included the notice elements required by Dingess for how VA determines disability ratings and effective dates.  

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the June 2006 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a), and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  (A letter was also sent to the Veteran in May 2009, which letter specifically asked for the Veteran's assistance in obtaining additional evidence, including any private audiometric test results obtained in 2007.  There was no response from the Veteran.)

Regarding the duty to assist, the Board also finds that VA has fulfilled its obligation to assist the Veteran.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes VA examination reports, private medical evidence, and statements from the Veteran, to include October 2008 hearing testimony.  

Further, in October 2006 and September 2009, the Veteran was afforded VA audiology examinations.  The VA audiologists considered the Veteran's complaints and conducted the appropriate hearing tests.  The 2009 examiner also commented on the effect such a loss would have on industrial capability.  There is no indication that the testing performed was in any way erroneous.  The Board thus concludes the audiology examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Cox v. Nicholson, 20 Vet. App. 563 (2007).  


ORDER

Entitlement to a compensable rating from May 31, 2006, to September 2, 2009, or a rating greater than 20 percent from September 2, 2009, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


